internal_revenue_service number release date index number ------------------------------ ---------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-114945-07 date date ty ------- ty ------- --------------------------- --------- --------------------------- --------------- ---------- ------------------- ------------------------------------------ ------------------------------------- ------------------------------------ legend taxpayer ------------------------------------------------------------ fc1 fc2 fc3 fc4 country w country x country y country z a b c d e f g year year year accounting firm accounting firm ------------------------------------------------------------------------------------------------------------ ------- --- --- ---- --- ----------- ------ ------- ------- ------- -------------------------- --------------------------------------------------------------------------------- ----------------------------- -------------------------- plr-114945-07 accountant accountant dear --------------- this is in response to your letter dated date submitted by your authorized representative requesting the consent of the commissioner to make a retroactive qualified_electing_fund qef election under sec_1_1295-3 with respect to fc1’s investments in fc2 and fc3 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination fc1 a country w company is wholly owned by taxpayer its principal activities facts consist of investment holding and provision of business consultancy services fc1 owns a percent of fc2 a county x corporation another a percent of fc2 is owned by fc4 a country y corporation which is wholly owned by a country z national the remaining b percent of fc2 is owned by a non-u s person unrelated to taxpayer fc1 fc2 and fc4 also own respectively c d and e percent of fc3 a country w corporation fc3 is a holding_company that wholly owns various subsidiaries engaged in the f industry each subsidiary owns and operates a g due to recent economic conditions and increases in the price of gs taxpayer and his country z partner decided in year to dispose_of the gs owned by the various subsidiaries the gs were sold in year year and year after each sale of a g the subsidiary that owned it remained active for at least six months to a year to cover any outstanding liabilities and costs and was then liquidated those subsidiaries that were wholly owned were liquidated pursuant to sec_332 the proceeds of the sales and excess cash were distributed to fc3 accountant with accounting firm advised taxpayer on his u s income_tax matters and prepared all of his u s federal_income_tax returns in year and year accountant represents that taxpayer provided him with access to taxpayer’s financial records in order to prepare accurate and complete u s income_tax returns accountant also represents that he is a tax professional in country y and has many years of international tax compliance experience and is competent to render u s tax_advice with respect to stock ownership of a foreign_corporation plr-114945-07 in year taxpayer hired accountant with accounting firm to advise him and prepare all of his u s federal_income_tax returns accountant reviewed the financial statements for fc2 and fc3 and determined that they were passive foreign investment companies pfics within in the meaning of sec_1297 since year taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accountant taxpayer represents that for all tax issues related to the ownership of fc2 and fc3 in year taxpayer relied on the advice of accountant taxpayer has also submitted an affidavit of accountant corroborating the statements made by taxpayer taxpayer represents that as of the date of this ruling_request the pfic status of taxpayer requests the consent of the commissioner of the internal revenue fc2 and fc3 has not been raised by the irs on audit for any of the taxable years ruling reqeusted service to make a retroactive qef election under sec_1_1295-3 with respect to fc1’s investments in fc2 and fc3 for his year taxable_year law and analysis sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder the second requirement of sec_1_1295-3 is that granting consent will plr-114945-07 knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a qualified_tax professional if he knew or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances according to the facts submitted and the representations made taxpayer relied on the advice of accountant who failed to identify fc2 and fc3 as pfics and failed to advise him of the consequences of making or failing to make qef elections accountant was competent to render tax_advice with respect to the ownership of shares of a foreign_corporation and had access to all relevant facts and circumstances additionally taxpayer did not know and should not reasonably be expected to have known that fc2 and fc3 were pfics or of the availability of a qef election thus taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and for year not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 currently are closed thus the interests of the u s government will not be prejudiced by allowing taxpayer to make a retroactive sec_1295 election the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of fc2 and fc3 has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing in the present case neither the year taxable_year nor subsequent tax years the final requirement of sec_1_1295-3 is that the procedural plr-114945-07 a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1 f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to accountant 1’s failure to inform taxpayer of his need to make the qef election has been submitted and taxpayer has otherwise satisfied the procedural requirements of sec_1_1295-3 granted to taxpayer to make a retroactive election with respect to year under sec_1_1295-3 provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election based on the information submitted and representations made consent is this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely ethan a atticks senior technical reviewer cc intl b02 office of associate chief_counsel international cc
